RE: JESUS PINEDA - ALLSTATE AND OAKSTREET; Chapter 13 Ca...                                                                                                                                                                              https://securemessage.oakstreetfunding.com/securereader/read.jsf
                            20-30021-hcm Doc#151-21 Filed 09/10/21 Entered 09/10/21 17:34:38 Exhibit Pg 1 of 1
         RE: JESUS PINEDA - ALLSTATE AND OAKSTREET; Chapter 13 Case#20-30021
         From:     Yeary, Kathy
         To:       paralegal-2@lawofficesmrn.com
         Cc:       MNevarez@LawOfficesMRN.com, Jeff Carruth, Chandler, Alicia
         Sent:     8/2/2021 2:33:17 PM
         Attachments:        Copy of CCA TPP Summary 7.20.2021 - ATTACHMENT TO AO.XLSX                   Payoff Quote 118287 Estimated 24 months of TPP Payments.pdf           F6 Allstate CPA20210802 105717.pdf         Collection Cost Data 20210802.pdf       Amortization Schedule - 118287.pdf       2980012906 - 2021-04.pdf       2980012906 - 2021-06.pdf       2980012906 - 2021-05.pdf

         Good A ernoon,

         Please see a ached my responses and below. I’m happy to have a call if you have any ques ons.

         Thanks,
         Kathy



                                         Kathy Yeary
                                         Execu ve Director Customer Service and Human Resources
                                         Oak Street Funding| First Franchise Capital
                                         8888 Keystone Crossing, Suite 1700,
                                         Indianapolis, IN 46240
                                         Tel: 317‐428‐3838| Mobile: 317‐503‐3397 | Fax: 317‐805‐2714
                                         Web: oakstree unding.com




         From: paralegal‐2@lawoﬃcesmrn.com [mailto:paralegal‐2@lawoﬃcesmrn.com]
         Sent: Friday, July 30, 2021 6:53 PM
         To: Yeary, Kathy <Kathy.Yeary@oakstree unding.com>
         Cc: MNevarez@LawOﬃcesMRN.com
         Subject: RE: JESUS PINEDA ‐ ALLSTATE AND OAKSTREET; Chapter 13 Case#20‐30021
         Importance: High

         Hello Kathy,

                    I’m Mr. Nevarez’ paralegal and I’m reaching out to you in regards to the OSF’s se lement proposal spreadsheet. I have the following ques ons regarding the items highlighted in yellow in your a ached spreadsheet:

                   1.   “Es mated OSF Payoﬀ Dec 2022” in the amount of $211,081.39, how was this number calculated? Please provide suppor ng documenta on: The payoﬀ is an es mate only. Based on 24 TPP Payments from Allstate and rate is variable. See a ached.
                   2.   Please explain what the $11,198.31 “Amount Due to get OSF Current” includes and provide suppor ng documenta on showing how many months Mr. Pineda is behind. Past Due Payments for April, May and June. We are now past due for the July payment. Making the amount $14,959.68
                   3.   “Legal Due (last invoice 6/9) “ of $6,667.00, what does this include. Please provide suppor ng documenta on Legal fees for outside counsel
                   4.   As for the monthly OSF payments, there are a few diﬀerent amounts that I have come across.:
                            a. The $4,363.00 “Pay To Seller” amount that Allstate was previously sending per month (not in your spreadsheet) This amount was the Commission Payment Agreement that was sent each month from Allstate (see a ached). Per loan documents, if requires were met anything minus the payment and sweepback cap was
                                 released back to Mr. Pineda each month. Last Payment received was January 20, 2021 when Mr. Pineda decided to Terminate his contract with Allstate.
                            b. The “July 25th payment” of $3,761.37 This is the July 25th payment now past due.
                            c. “Est OSF Payment” of $3,762.82 Payments are based on 360/Actual Days (paid in arrears). See amor za on schedule.

                           What is the correct monthly payment, and what is the interest rate? The current interest rate is 8.75%. Variable a er ﬁrst 2 years. See amor za on schedule.

                   5. The CCA balance of $87,095.21 is made up of $68,495.96 (TPP), $17,123.24 (TPP) and $1,479.01 (exis ng amount in CCA). Is the correct? And is the $1,479.01 a pre‐pe on amount that was in the CCA? $68,492.96 1 – 4 months of TPP Payments from Allstate deposited 4/20/21; 5/6/2021 $17,123.24 5th TPP payment; 5/19/21
                      $79.88 Misc. deposit from Allstate; $1,384.85 Balance in CCA prior to ﬁrst TPP payment and $12.17 Interest on bank account 5/28 and 6/30. See a ached bank statements.

         Please let me know if you have any ques ons.


         Thank you,
         Denise Dominguez Macias
         Paralegal
         The Nevarez Law Firm, PC
         A Professional Corporation
         P.O. Box 12247
         El Paso, TX 79913
         Telephone: (915) 225-2255
         Facsimiles: (915) 845-3405
         Website: http://www.LawOfficesMRN.com/

         CONFIDENTIALITY NOTICE: This electronic email communica on and any a achments are conﬁden al and intended only for the person to whom it is addressed. The informa on contained in this electronic mail transmission may be protected by and subject to the a orney‐client privilege, or be privileged work product or proprietary informa on. If you are not the
         addressee (or one of the addressees) you are not an intended recipient. If you are not an intended recipient, or an agent responsible for delivering it to an intended recipient, you have received this email in error. In that event, please (i) immediately no fy me by reply email, (ii) do not review, copy, save, forward, or print this email or any of its a achments, and (iii)
         immediately delete and/or destroy this email and its a achments and all copies thereof. You are hereby no ﬁed that any use, disclosure, dissemina on, distribu on, copying, or taking of any ac on because of this informa on is strictly prohibited.

         TAX ADVICE DISCLOSURE: Pursuant to the requirements of Internal Revenue Service Circular 230, we advise you that any federal tax advice contained in this communica on (including any a achments) is not intended or wri en to be used, and cannot be used, for the purpose of: (1) avoiding penal es that may be imposed under the Internal Revenue Code or (2) promo ng,
         marke ng or recommending to another party any transac on or ma er addressed in this communica on. Thank you.

         DEBT RELIEF AGENCY: Our law ﬁrm is considered a "Debt Relief Agency" under the Bankruptcy Reform Act, as deﬁned in 11 U.S. Code § 101(12A), as we assist people with ﬁnding solu ons to their debt and credit problems, including, where appropriate, assis ng them with the ﬁling of pe                     ons for relief under the United States Bankruptcy Code.

         FAIR DEBT COLLECTION PRACTICES ACT: Pursuant to the Fair Debt Collec on Prac ces Act, please be advised that this law ﬁrm is a debt collector and any informa on obtained may be used for that purpose. However, if the debt is in ac ve bankruptcy or has been discharged through bankruptcy, this communica on is not intended as and does not cons tute an a empt to
         collect a debt.


         The information contained in this message from Oak Street Funding, First Franchise Capital or their affiliates and any attachments are confidential. It is not intended for transmission to, or receipt by, anyone other than the addressee(s), or a person authorized to deliver it to the named addressee(s). If you have received this message in error, you are prohibited from copying,
         distributing or using the information. Please contact the sender immediately by return email and delete the original message.




1 of 1                                                                                                                                                                                                                                                                                                                                                                  8/18/2021, 10:38 AM
